Citation Nr: 0728958	
Decision Date: 09/14/07    Archive Date: 09/25/07

DOCKET NO.  05-27 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher Murray, Associate Counsel




INTRODUCTION

The veteran served on active duty from December 1967 to 
September 1970.  He died in September 2004.  The appellant is 
his surviving spouse.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in January 
2005 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The death of a veteran will be considered as having been due 
to a service-connected disability when the evidence 
establishes that such disability was either the principal or 
a contributory cause of death.  38 C.F.R. § 3.312(a).  The 
service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b).  Contributory cause 
of death is inherently one not related to the principal 
cause.  In determining whether the service-connected 
disability contributed to death, it must be shown that it 
contributed substantially or materially; that it combined to 
cause death; that it aided or lent assistance to the 
production of death.  It is not sufficient to show that it 
casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R.  § 
3.312(c)(1).  

During his lifetime, the veteran was service-connected for 
the following:  Type II diabetes mellitus, evaluated as 20 
percent disabling; residuals of a shell fragment wound for 
the left leg, ankle and foot with neuropathy, evaluated as 30 
percent disabling; residuals of a shell fragment wound for 
the right chin and left ear, the right lower extremity, the 
left ring finger, and the penis, all evaluated as 
noncompensable. 

The veteran's death certificate reflects that the immediate 
cause of his death was myelodplastic syndrome (MDS) with no 
other significant conditions contributing to his death.  The 
appellant contends that the veteran's diagnosed MDS was 
etiologically related to his active service or, in the 
alternative, his service-connected Type II diabetes mellitus 
aggravated his diagnosed MDS beyond normal progression.

The evidence of record reflects that the veteran received 
treatment for MDS at the VA Medical Center (VAMC) in Kansas 
City, Missouri.  Included in the record is a one-page 
addendum stating that the veteran's experience in Vietnam 
"could perhaps be a contributing factor" to his MDS; 
however, the record does not include complete records from 
this facility for the period between the time the veteran was 
diagnosed with MDS and the time of his death.  In addition, 
even though the death certificate indicates that no autopsy 
was performed, there is an indication that an autopsy was at 
one time pending.  Therefore, the Board finds that a remand 
is necessary in order to obtain any outstanding records from 
the VAMC in Kansas City.  

Under the Veterans Claims Assistance Act (VCAA), VA must 
notify the claimant of the information and evidence not of 
record that is necessary to substantiate a claim.  38 
U.S.C.A. § 5103(a) (West 2002).  With respect to claims for 
Dependency and Indemnity Compensation (DIC), the Court has 
held that such notices must include (1) a statement of the 
conditions, if any, for which a veteran was service-connected 
at the time of his or her death; (2) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a previously service-connected condition; and (3) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a condition not yet 
service-connected. See Hupp v. Nicholson, NO. 03-1668 (Vet. 
App. July 18, 2007).
  
In the present appeal, the appellant asserts that a 
previously service-connected condition and a condition not 
yet service-connected contributed to the cause of the 
veteran's death.  However, appropriate VCAA notice has only 
been provided with respect to the former.  Additionally, 
there is no indication that the appellant has been provided a 
statement of the conditions for which the veteran was 
service-connected at the time of his death.  In light of such 
circumstances, appropriate notice should be provided to the 
veteran upon remand.

Accordingly, the case is REMANDED for the following action:

1.  Provide the appellant with notice 
consistent with the court's decision in 
Hupp, NO. 03-1668 (Vet. App. July 18, 2007).  
Specifically, a letter should be sent to the 
appellant providing (1) a statement of the 
conditions, if any, for which the veteran 
was service-connected at the time of his 
death; (2) an explanation of the evidence 
and information required to substantiate the 
appellant's DIC claim based on any 
previously service-connected condition; and 
(3) an explanation of the evidence and 
information required to substantiate the 
appellant's DIC claim based on a condition 
not yet service-connected, including the 
evidence and information necessary to 
substantiate a general service connection 
claim.  

2.  Contact the appellant and ask her to 
submit the names of all VA and non-VA health 
care providers that treated the veteran for 
myelodysplastic syndrome and assist the 
appellant in obtaining the relevant records.  
Results of any autopsy performed should also 
be obtained.

3.  After the above development has been 
completed and all obtained records are 
associated with the claims file, the record 
should be forwarded to a physician with the 
appropriate expertise to determine if the 
veteran's myelodysplastic syndrome (MDS) was 
etiologically related to his active service 
or, in the alternative, if any of the 
veteran's service-connected disorders, 
particularly Type II diabetes mellitus 
contributed to his death.  The physician is 
instructed to review the claims file and he 
or she should indicate in writing that such 
records have been reviewed.  Thereafter, the 
physician is requested to provide an opinion 
as to the likelihood of the following: 

(a)	Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than  50 percent) that the 
veteran's MDS is etiologically related to 
his active service, including exposure to 
herbicide (Agent Orange)?
 
(b)	Is it more likely than not (i.e., 
probability greater than 50 percent), at 
least as likely as not (i.e., probability of 
50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
veteran's service-connected disorders, in 
particular Type II diabetes mellitus, (i) 
contributed substantially or materially to 
his death; (ii) combined with other 
disorders to cause his death; or (iii) aided 
or lent assistance to the production of his 
death?  The examiner should specifically 
comment on whether the veteran's Type II 
diabetes mellitus aggravated his MDS beyond 
its normal progression to cause death.

The reviewing physician should offer his or 
her reason or basis for the opinions, to 
include, when appropriate, citing to  the 
medical evidence in the claims file that 
supports the conclusions.

4.  After completing the above, and any 
other development deemed necessary, the 
appellant's claim should be readjudicated, 
based on the entirety of the evidence.  If 
the benefit sought on appeal is not granted 
to the appellant's  satisfaction, she and 
her representative should be provided with a 
supplemental statement of the case.  An 
appropriate period of time should be allowed 
for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

